Citation Nr: 0033215	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-19 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel







INTRODUCTION

The veteran had active air service from August 1952 to August 
1953.  This matter comes to the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Phoenix Regional Office (RO) which 
denied service connection for retinitis pigmentosa.


REMAND

The veteran's DD Form 214 indicates that he was discharged 
due to a physical disqualification in August 1953.  His 
initial claim for disability benefits is dated in March 1998.

The RO made efforts to obtain the veteran's service medical 
records in June, July, and September 1998.  A notation in 
June and September 1998 indicates that there were no service 
medical records for the veteran on file due to a fire at the 
National Personnel Records Center in 1973.  

The RO sent a letter to the veteran in June 1998 requesting 
evidence of his visual disability from the time of discharge 
to the present.  The RO explained that the best type of 
evidence would be statements from doctors who had provided 
treatment since discharge.  Also, the RO asked that he 
provide specific information as to treatment during service.  
The RO informed him that it had requested medical records 
from Dr. Reyes for whom the veteran had already provided a 
release.

In October 1998, the RO sent another letter to the veteran 
stating that it was experiencing difficulty in obtaining his 
service medical records.  The RO asked him to provide any 
service medical records in his possession.  Additionally, the 
RO enumerated a number of alternate sources of information 
that could be useful in determining service connection.  The 
list included statements from service medical personnel, 
"buddy" certificates or affidavits, state or local accident 
or police reports, employment physical examinations, letters 
written during service, photographs taken during service, 
pharmacy prescription records, insurance examinations, and 
medical evidence from hospitals, clinics, and private 
physicians who provided treatment, particularly soon after 
separation from service.  

The earliest private medical records in the claims file are 
dated in March 1990.  The claims file contains no other types 
of evidence.  

In his statement in support of claim dated in March 1998, the 
veteran asserts that he was discharged because of declining 
vision and that he did not have visual problems prior to 
service.  The veteran also states that he later discovered 
that his vision problem was related to retinitis pigmentosa 
and that he is now legally blind.

In an undated release form for records from the University of 
Washington Medical Center, the veteran indicated that he 
received medical leave from Boeing Corporation in 1971 
"because of the progression of my eye problem."  He has 
been receiving Social Security disability payments since 1972 
for legal blindness.  He asserts that his eye condition has 
been chronic since service and that his vision has gradually 
declined over the years.

In October 1998, the veteran stated that he has only his 
memory to serve him and that an Air Force doctor told him 
that he had retinitis pigmentosa and that he was being 
discharged because of it.  In January 1999, he stated that he 
had a complete medical examination on enlistment, that he had 
no difficulty performing night guard duty, but later he had 
trouble getting to his duty station due to poor night vision.

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096,____ (2000) (to 
be codified at 38 U.S.C. § 5103A), VA must make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim.  This includes 
informing the veteran of all the evidence needed to support 
his claim.  Additionally, VA must assist claimants in 
obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ____ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (Nov. 17, 2000), as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions

2.  The RO should obtain from the Social 
Security Administration (SSA) the 
documentation pertinent to the veteran's 
claim for Social Security disability 
benefits from 1972, as well as the 
medical records relied upon concerning 
that claim.  38 U.S.C.A. § 5106.  

3.  The RO should obtain an appropriate 
release from the veteran for 1971 
employment records from Boeing 
Corporation and any medical records 
associated with those employment records.

4.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA and private, who treated him for 
retinitis pigmentosa since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records (not already in 
the claims file).  The RO should ensure 
that any existing medical records are 
obtained.

5.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  

6.  The RO should schedule the veteran 
for an appropriate VA medical 
examination.  Following the examination, 
the examiner should: (a) state whether 
the veteran's retinitis pigmentosa is a 
congenital disease; 
(b) describe the onset and progression of 
the disease; 
(c) determine whether the retinitis 
pigmentosa pre-existed his service; and 
(d) if retinitis pigmentosa pre-existed 
service, assess whether it underwent 
permanent increase in severity during 
service and state whether such increase 
was due to the natural progress of the 
disease.  The claims file, any additional 
evidence and a copy of this remand should 
be made available for review by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic testing deemed necessary 
for an accurate assessment.  The examiner 
is requested to provide a rationale for 
conclusions reached as to the etiology of 
the veteran's retinitis pigmentosa.

7.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking the development requested above, the RO 
should re-adjudicate the issue of service connection for 
retinitis pigmentosa.  If the benefit sought on appeal 
remains denied the veteran and his representative should be 
furnished a supplemental statement of the case and be given 
the opportunity to respond.  The veteran has the right to 
submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


